United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0420
Issued: August 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 21, 2017 appellant filed a timely appeal from an August 4, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained an
injury on March 9, 2017 causally related to the accepted employment incident.
FACTUAL HISTORY
On March 9, 2017 appellant, then a 36-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that he injured his neck and back on that date when
he caught his right arm on a broken locker door. He alleged that his entire body was twisted as his
1

5 U.S.C. § 8101 et seq.

momentum carried the left side of his body forward while his right side remained caught on the
locker door.
Appellant provided a series of treatment notes from Dr. Charles W. Rice, Jr., a
chiropractor, from March 20 through June 6, 2017. Dr. Rice diagnosed spinal subluxations at C5,
C6, T2, T3, T7, T8, L3, and L4.
On March 20, 2017 the employing establishment provided appellant with an authorization
for examination and/or treatment (Form CA-16) which Dr. Rice completed on June 8, 2017.
By development letter dated June 27, 2017, OWCP requested additional factual and
medical evidence in support of appellant’s traumatic injury claim. It informed him of the
requirement that a chiropractor must diagnose a subluxation of the spine demonstrated by x-ray in
order to be considered a physician for the purposes of FECA.2 OWCP afforded appellant 30 days
to respond.
Appellant resubmitted Dr. Rice’s treatment notes from March 20 through June 6, 2017.
By decision dated August 4, 2017, OWCP denied appellant’s traumatic injury claim,
finding that he failed to provide medical evidence containing a diagnosis in connection with the
accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.5

5 U.S.C. § 8101(2) of FECA provides that the term “physician” includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to correct a subluxation
demonstrated by x-ray to exist.
2

3

Supra note 1.

4

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

5

A.D., id.; T.H., 59 ECAB 388 (2008).

2

Chiropractors are considered physicians only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray.6 Consequently, their medical findings and/or opinions which are not based
on x-rays will not suffice for purposes of establishing entitlement to FECA benefits.7
ANALYSIS
The Board finds that appellant has not established that he sustained an injury causally
related to the accepted March 9, 2017 employment incident.
Appellant’s chiropractor, Dr. Rice, diagnosed spinal subluxations at C5, C6, T2, T3, T7,
T8, L3, and L4. The case record, however, does not contain any x-rays of appellant’s spine and
Dr. Rice did not indicate that he relied on x-rays to establish his diagnoses of spinal subluxations.
As such, the Board finds that Dr. Rice is not considered a physician within the meaning of FECA
and his reports therefore do not constitute probative medical evidence.8 Appellant, therefore, has
not met his burden of proof.9
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he sustained
an injury on March 9, 2017 causally related to the accepted employment incident.

6

5 U.S.C. § 8101(2); see T.W., Docket No. 17-1819 (issued March 14, 2018); Kathryn Haggerty, 45 ECAB 383,
389 (1994).
7
R.M., Docket No. 17-1656 (issued January 16, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). Federal
(FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
8

5 U.S.C. § 8101(2); see R.M., id.; Kathryn Haggerty, 45 ECAB 383, 389 (1994). 20 C.F.R. § 10.5(bb); see Bruce
Chameroy, 42 ECAB 121, 126 (1990).
9

On June 8, 2017 Dr. Rice completed the attending physician’s report portion of a form for authorization for
examination and/or treatment (Form CA-16). Where an employing establishment properly executes a Form CA-16
authorizing medical treatment related to a claim for a work injury, the form creates a contractual obligation, which
does not involve the employee directly, to pay for the cost of the examination/treatment regardless of the action taken
on the claim. See R.M., supra note 7; Tracy P. Spillane, 54 ECAB 608 (2003). The period for which treatment is
authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See
20 C.F.R. § 10.300(c)

3

ORDER
IT IS HEREBY ORDERED THAT the August 4, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

